CAUSE    NO.       13-13-00283-CR

       MARK    A.    ESTRADA,
                      APPELLANT                                      IN    THE    TEXAS       COURT      OF
       V
                                                                          CRIMINAL          APPEALS
       THE    STATE    OF    TEXAS,
                      APPELLEE

                                                                                                   COURT OF CRIMINAL APPEALS
                                MOTION       FOR    EXTENTION             OF   TIME
                       TO    FILE    PETITION       FOR       DISCRETIONARY             REVIEW
                                                                                                          M 172015
               COMES NOW MARK ANTHONY ESTRADA, Appellant in the^A^^e,^^ p. .
       cause    to request          this    court       to grant          an extention of time                     to
       file his       first    Petition for Discretionary Review and                                    in support
       thereof presents the following facts;
               The    styled and numbered                cause       of this       case       is   Mark       A.
       Estrada VS The State of Texas/Appeal No. 13-13-00283-CR. The
       styled and numbered             cause       in the trial                court    is The      State of

       Texas VS Mark A.             Estrada,cause No.CR-712-08-C from the 139th
       Judicial       District Court,          Judge          "Bobby"          Flores presiding.
               The 13th       Court    of    Appeals          denied the          Appellant's           Motion
       for Rehearing          on May 27,2015 on a appeal'offa Motion for DNA
       testing and appointment                of counsel             for DNA testing.
               Appellant requests             additional             time       to prepare and file his
       Petition for Discretionary Review for which                                     is    due on June 26,
       2015,    30 days from the 13th Court of Appeals                                  judgement.            Appellant
       requests       an extention of time for a period of 60 days                                      to file
       a proper petition to this court.                            This period is             to begin on
       June 26,2015 and to end on August 25,2015.                                  No prior requests for
       an    extention of time have been made to this court in this cause,
       nor is       this motion presented for needless                            delay,       confusion of the
       issues,       nor to harass the court,                      but to secure by due process
       the means to such redress and remedy to the appellant's claims.


                                                    PRATER

               Wherefore,       premises considered,                      the appeallant respectfully
      requests        that    this    Honorable         Court        extend the             time   to   file       such

      a Petition for Discretionary Review in this cause with a final

      due     date    of    August    25,2015,

           FILED IN                                                        Res
COURT OF CRIMINAL APPEALS
      JUN 17 2015                                                         MARK     A.       ESTRADA
                                                    1    of    2          TDCJ    #1568684
                                                                          3001    SOUTH       EMI
    Abel Acosta, Clerk                                                     BEEVILLE, TX.78102
                   CERTIFICATE OF SERVICE



     I, Mark Anthony Estrada, do ceertify that::a copy of         the
above and foregoing MOTION TO EXTEND TIME TO FILE A PETITION FOR
DISCRETIONARY REVIEW was on this day the _//_of June 2015 was
mailed first class postage prepaid to the, TEXAS COURT OF CRIMINAL
APPEALS, P.O. BOX 12308, Capitol Station,, Austin, TX. 78711.

                                        MARK   A.   ESTRADA

                                        3001   SOUTH    EMILY   DR.

                                        McCONNELL      UNIT

                                        BEEVILLE,TX.      78102




                           2   of   2